Citation Nr: 1036192	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  10-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether the termination of VA compensation benefits due to 
fugitive felon status was proper.  

2.  Entitlement to a waiver of overpayment of VA compensation 
benefits in the stated amount of $16, 615.80.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2009 determination from the Department of Veterans 
Affairs (VA) Regional Office (RO) above, which terminated the 
Veteran's VA benefits, effective September [redacted], 2008, due to his 
being a fugitive felon.  

In June 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a waiver of overpayment of VA 
compensation benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In May 2009, VA was informed that the Veteran was subject to 
a felony warrant in the State of Colorado that was issued on July 
[redacted], 2008.  

2.  On September [redacted], 2008, extradition proceedings were initiated 
against the Veteran in the State of Kansas.  

3.  In December 2008, the extradition proceedings in Kansas were 
dismissed.  

4.  There is no indication that the Veteran has voluntarily 
surrendered himself to prosecution in Colorado or otherwise 
attempted to clear the warrant in Colorado.  

5.  As of May 19, 2009, the warrant in Colorado remained active.  


CONCLUSION OF LAW

As of September [redacted], 2008, the Veteran was a fugitive felon and the 
termination of his disability compensation benefits was proper.  
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2009, VA sent the Veteran a letter informing him that it 
had been advised by law enforcement authorities that he was a 
fugitive felon because he was subject to an outstanding felony 
warrant in Colorado.  The letter informed the Veteran of the 
definition of a "fugitive felon," advised him that the law 
prohibits payment to a veteran who is a fugitive felon, and 
requested that the Veteran contact the agency who issued the 
warrant to determine what must be done to clear the warrant.  The 
letter provided the Veteran with the contact information of the 
agency who issued the warrant and requested that the Veteran send 
VA official documentation establishing that the warrant had been 
cleared, advising that, if the requested evidence was not 
received within 60 days, his compensation benefits would be 
stopped, effective July [redacted], 2008, the date of the warrant.  

In June 2009, the Veteran submitted a statement from an attorney, 
Mr. P.M., purporting to be his personal representative in this 
matter, which detailed the reasons why the Veteran was not a 
fugitive felon.  Mr. P.M. is not recognized as the Veteran's 
representative for VA benefits purposes.  See VA letters dated 
January and February 2010.  However, the statements submitted by 
Mr. P.M. will be accepted as statements made by the Veteran in 
support of his claim, as they were submitted for that purpose.  

The Veteran has argued that he is not a fugitive felon because he 
has not fled from Colorado to another jurisdiction to avoid 
prosecution.  Specifically, the Veteran asserted that the 
complaint and information in Adams County, Colorado, alleges 
seven counts of internet sexual exploitation arising from 
internet messages allegedly sent by the Veteran from a computer 
in his home in Wichita, Kansas, to an Adams County sheriff's 
deputy.  The Veteran asserted that, because he was not in 
Colorado at the time of the alleged messages, or at any other 
time, he did not flee from Colorado and is, thus, not a fugitive 
within the meaning of the law.  In addition, the Veteran asserted 
that, after he was served with a complaint in Kansas for 
extradition to Colorado, he attended hearings in Kansas that were 
held from September to December 2008, but those hearings resulted 
in the case being dismissed in December 2008 at the request of 
the State of Kansas.  The Veteran submitted a printout from the 
Sedgwick County District Court in Kansas, which shows the Veteran 
was charged with a felony in August 2008 under the Uniform 
Criminal Extradition Act, that preliminary hearings were 
scheduled and continued in September, October, and November 2008, 
and that the charge was eventually dismissed in December 2008.  

In August 2009, VA sent the Veteran a letter advising him that 
his benefits were terminated, effective September [redacted], 2008, the 
date the warrant was served, and that his benefits could be 
reinstated with evidence showing the outstanding warrant has been 
cleared.  

The Veteran has appealed the determination which terminated his 
benefits, arguing that he is not a fugitive felon within the 
meaning of the law.  

Compensation is not payable on behalf of a veteran for any period 
during which he or she is a fugitive felon.  A fugitive felon is 
defined as a person who is a fugitive by reason of (i) fleeing to 
avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person flees; 
or (ii) violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  See 
38 U.S.C.A. § 5313(B); 38 C.F.R. § 3.665(n)(1), (2).  

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a refugee; 
or as a criminal suspect or a witness in a criminal case who 
flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.  In addressing how 
fugitive felon status affects payment of VA benefits to 
dependents, a VA Office of General Counsel opinion notes that the 
VA fugitive felon provision was modeled after Public Law No. 104-
193, which barred fugitive felons from receiving Supplemental 
Security Insurance from the Social Security Administration (SSA) 
and food stamps from the Department of Agriculture.  See 
VAOPGCPREC 7-2002.  The General Counsel opinion noted that Public 
Law No. 104-193 "was designed to cut off the means of support 
that allows fugitive felons to continue to flee."  See Id.  The 
Board notes that SSA's fugitive felon provision is essentially 
identical to the VA provision cited above.  See 42 U.S.C.A. § 
1382(e)(4)(A).

In evaluating this claim, the Board again notes that a fugitive 
felon is defined as a person "fleeing to avoid prosecution" for 
an offense that is a felony under the laws of the place from 
which the person flees, which contemplates an intentional act of 
avoiding prosecution.  In this context, the Board finds that, 
without evidence showing the Veteran had notice of the existing 
arrest warrant, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution."  

In this case, the evidence shows that the Veteran was made aware 
of the outstanding warrant in Colorado in September 2008, when 
Kansas initiated extradition proceedings against him based upon 
the warrant.  The Veteran has asserted that he attended each 
scheduled hearing in Kansas, but the State of Colorado did not 
appear at the hearings despite being informed of each hearing 
date.  The evidence submitted by the Veteran from the Sedgwick 
County District Court does not reflect that representatives from 
the State of Colorado entered appearances in the matter or were 
otherwise aware of the proceedings in Kansas.  Nevertheless, the 
Board finds that, while the extradition proceedings in Kansas 
were an avenue by which Colorado attempted to bring the Veteran 
to its jurisdiction, the extradition proceedings did not have any 
effect of the validity of the underlying warrant.  Indeed, while 
the extradition proceedings in Kansas were eventually dismissed 
in December 2008, there is no indication that the underlying 
warrant in Colorado has been cleared.  In fact, based on 
information received by VA on May 19, 2009, the warrant in 
Colorado remains active.  

The Veteran has asserted that, because he was never in Colorado, 
he has not fled from prosecution in that state.  With the 
exception of the information provided by the Veteran in this 
case, the circumstances of the events that led to the issuance of 
the warrant in Colorado are not included in the record.  
Therefore, the Board will accept the Veteran's report of the 
underlying details as competent lay evidence.  In this regard, 
the Board notes that the Veteran is correct in that he has not 
left the jurisdiction of Colorado to avoid prosecution because he 
was never there.  However, the evidence shows the Veteran has 
been aware of the outstanding warrant since September 2008 and 
yet, there is no indication that he has voluntarily surrendered 
himself to prosecution in Colorado or otherwise attempted to 
clear the warrant that remains outstanding in Colorado.  In this 
regard, the Board notes that the extradition proceedings in 
Kansas did not preclude the Veteran from attempting to resolve 
the outstanding warrant by voluntarily appearing in Colorado or 
by contacting the agency that issued the warrant.  

Therefore, while the Veteran has not "fled" from prosecution by 
leaving or hiding in Colorado, he is certainly evading 
prosecution by not availing himself to those proceedings, which 
has resulted in a warrant that remains outstanding.  Therefore, 
the Board finds that, as of September [redacted], 2008, the Veteran was a 
fugitive felon in Colorado and, thus, entitlement to VA benefits 
is not warranted as of that date.  

The Veteran has asserted, in his defense, that he was undergoing 
inpatient treatment at the time of the alleged offense in 
Colorado.  The Board has considered the Veteran's assertion; 
however, the evidence of record does not contain any indication 
as to when the offense occurred and the Veteran has not submitted 
or specifically identified evidence that shows he was receiving 
inpatient treatment at the time of the alleged offense.  Even if 
the Veteran submitted or identified such evidence to the Board, 
this evidence would not result in a finding that the Veteran was 
not a fugitive felon because the warrant in Colorado remains 
outstanding.  The Veteran would need to present such evidence to 
the appropriate authorities in Colorado and attempt to have the 
warrant cleared in that jurisdiction.  However, until the Veteran 
provides VA with official documentation establishing that the 
warrant has been cleared in Colorado, the Veteran is considered a 
fugitive felon and VA compensation benefits are not payable to 
him.  

No award of compensation shall be reduced or otherwise adversely 
affected unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. 38 C.F.R. §§ 3.103(b)(2), 3.105(h).  
VA provided such notice in May 2009.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In the instant appeal there is 
no dispute as to the relevant facts and the law is controlling.  
Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  Furthermore, the issue here does not arise from 
the receipt of a "substantially complete application" from the 
appellant under 38 U.S.C.A. § 5103(a), but rather, arises by 
action of law under 38 U.S.C.A. § 5313B, which prohibits certain 
benefits with respect to persons who are fugitive felons.  Thus, 
the VCAA is not applicable to this appeal, and further discussion 
of compliance with the VCAA is not required.


ORDER

Termination of the Veteran's disability compensation benefits, 
effective September [redacted], 2008, due to fugitive felon status was 
proper; the appeal is denied.  


REMAND

In August 2009, VA sent the Veteran a letter advising him that, 
effective September [redacted], 2008, his benefits were terminated due to 
his status as a fugitive felon.  The letter informed the Veteran 
that the adjustment in his benefits resulted in an overpayment, 
the exact amount of which he would be notified shortly.  

In October 2009, the Veteran was advised that the overpayment of 
VA benefits totaled $16, 615.80.  The Veteran requested waiver of 
the overpayment but his request was denied by the Committee on 
Waivers and Compromises in December 2009.

Review of the record reveals that, in July 2010, the Veteran 
submitted a timely notice of disagreement as to the denial of his 
request for waiver of his overpayment.  However, the Veteran has 
never been provided with a statement of the case (SOC) addressing 
this issue.  The Court of Appeals for Veterans Claims (Court) has 
directed that where a veteran has submitted a timely notice of 
disagreement and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, the Board finds a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Prepare a statement of the case that 
addresses the issue of entitlement to a 
waiver of overpayment of VA compensation 
benefits and contains all applicable laws and 
regulations.  The Veteran should be advised 
of the time period in which to perfect his 
appeal.  The issue should be returned to the 
Board if, and only if, the Veteran files a 
substantive appeal in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


